The opinion of the court was delivered by
Brewer, J.:
The only question in this case is, whether the common-law rule in reference to the conditions upon which copies of instruments may be admitted in evidence, is changed by §27 of chapter 22 of Gen. Stat., and §§11 and 12 of chapter 87 of the Laws of 1870, so as to admit the record-copy of a deed when it appears simply that the original is not in the possession or under the control of the party desiring to use it. We think it is. The language of the statute is plain and unambiguous. It says that such record-copy “may be received in evidence in any court,” and *24also that, when the “ original is not in the possession or under the control of the party desiring to use the same, such record shall have the same effect as the original.” And being merely a matter of evidence, we think it clearly within the power of the legislature to alter and modify the conditions upon which secondary evidence of the contents of written instruments may be admitted.
Thp judgment will be reversed, and the case remanded with instructions to grant a new trial.
All the Justices concurring.